                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

TONY GLADNEY,                             )
                                          )
              Petitioner,                 )
                                          )
       v.                                 )     CAUSE NO. 3:17-CV-971-JD-MGG
                                          )
WARDEN,                                   )
                                          )
              Respondent.                 )

                                 OPINION AND ORDER

       Tony Gladney, a prisoner without a lawyer, filed a habeas corpus petition

challenging a disciplinary hearing (MCF 17-08-448) where a Disciplinary Hearing

Officer (DHO) found him guilty of attempting to traffick in violation of Indiana

Department of Correction (IDOC) policies A-111 and A-113 on October 12, 2017. ECF 1

at 1. As a result, he was sanctioned with the loss of 120 days earned credit time and a

one-step demotion in credit class. Id. The Warden has filed the administrative record

and Gladney filed a traverse. Thus this case is fully briefed.

       The Fourteenth Amendment guarantees prisoners certain procedural due

process rights in prison disciplinary hearings: (1) advance written notice of the charges;

(2) an opportunity to be heard before an impartial decision-maker; (3) an opportunity to

call witnesses and present documentary evidence in defense, when consistent with

institutional safety and correctional goals; and (4) a written statement by the fact-finder

of evidence relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418
U.S. 539 (1974). To satisfy due process, there must also be “some evidence” in the

record to support the guilty finding. Superintendent, Mass Corr Inst. v. Hill, 472 U.S. 445,

455 (1985). In his petition, Gladney argues there are three grounds which entitle him to

habeas corpus relief.

       In the context of a prison disciplinary hearing, “the relevant question is whether

there is any evidence in the record that could support the conclusion reached by the

disciplinary board.” Hill, 472 U.S. at 455-56. “In reviewing a decision for some

evidence, courts are not required to conduct an examination of the entire record,

independently assess witness credibility, or weigh the evidence, but only determine

whether the prison disciplinary board’s decision to revoke good time credits has some

factual basis.” McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (quotation marks

omitted).

       [T]he findings of a prison disciplinary board [need only] have the support
       of some evidence in the record. This is a lenient standard, requiring no
       more than a modicum of evidence. Even meager proof will suffice, so long
       as the record is not so devoid of evidence that the findings of the
       disciplinary board were without support or otherwise arbitrary. Although
       some evidence is not much, it still must point to the accused’s guilt. It is
       not our province to assess the comparative weight of the evidence
       underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted).

       Here, Gladney was found guilty of attempting to traffic in violation of IDOC

policies A-111 and A-113. Specifically, IDOC offense A-111 prohibits inmates from



                                             2
“[a]ttempting or conspiring or aiding and abetting with another to commit any Class A

offense.” Indiana Department of Correction, Adult Disciplinary Process: Appendix I.

http://www.in.gov/idoc/files/02-04-101_APPENDIX_I-OFFENSES_6-1-2015(1).pdf.

The Disciplinary Code for Adult Offenders defines “attempt” as “[p]lanning to do

something that would be a violation of the[] administrative procedures or any

Department or facility rule, procedure or directive if the act had actually been

committed or when an offender commits acts which showed a plan to violate the[]

administrative procedures or a Department or facility rule, procedure, or direction

when the acts occurred.” Disciplinary Code for Adult Offenders. http://www.in.gov/

idoc/files/02-04-101_The_Disciplinary_Code_for_Adult_Offenders_6-1-2015.pdf.

Additionally, IDOC offense A-113 prohibits inmates from ”[e]ngaging in trafficking (as

defined in IC 35-44.1-3-5) with anyone who is not an offender residing in the same

facility. “ Appendix I, supra. And “[a] person who, without the prior authorization of

the person in charge of a penal facility . . . , knowingly or intentionally delivers . . . an

article to an inmate . . . of the facility . . . commits trafficking with an inmate, a Class A

misdemeanor.” Ind. Code § 35-44.1-3-5(b)(1),(3).

       The Conduct Report charged Gladney as follows:

       On August 24, 2017 at approximately 9:30 am I, J. Stoll, received an
       envelope from the mailroom as part of an investigation pertaining to
       sprayed letters coming in through the mail. The letter was two pages and
       appears to have been sprayed, then dried, and had a chemical smell on it.
       The envelope was addressed to Tony Gladney 168392 and the return
       address read Casey Moore. I, J. Stoll, did hear various phone calls made
       between June 15, 2017 and August 19, 2017 that during these phone calls


                                               3
       Tony Gladney 168392 and his girlfriend, Casey Moore had a conversation
       that led me to believe that Casey Moore is sending in sprayed mail and
       Tony Gladney 168392 was expecting it. During one of the phone calls
       made on August 16, 2017 Casey Moore told Offender Gladney 168392 that
       she sent it out and it was two pages. Casey Moore says that the “car” was
       drenched and she had to use a blow dryer but it looks good.

ECF 5-1 at 1.

       Officer Stoll provided a statement about his investigation of the incident:

       During the course of Department of Investigation and Intelligence
       investigation I found that Tony Gladney 168392 conspired with his
       girlfriend, Casey Moore, to have letters mailed in to him with the pages
       sprayed.

ECF 5-2 at 1.

       The DHO reviewed the audio recordings of the phone calls between Gladney

and Moore and provided a written summary of that evidence:

       On 10/05/2017 at the approx. time of 1:15 pm I (J. Prater) went to the
       office of J. Stoll PC5 to listen to phone calls made by or on behalf of
       offender Gladney, Tony 168392 to a Casey Moore who is his girlfriend.
       During the calls it is clear that offender Gladney and Moore are talking
       about [a] money transaction. On one call that another offender makes to
       his daughter offender Gladney can be heard in the background telling him
       what to say. He tells them what needs [to be] sprayed on the sheets of
       paper and each sheet is worth $500 dollars, this is supposed to be relayed
       to Moore then mailed to offender Gladney.

       This is only a short summary of the phone calls made and a complete
       record of all the calls can be gotten from J. Stoll PC5.

ECF 5-3 at 1. After considering the phone calls and underlying facts in this case, the

DHO concluded that the two-page letter Moore sent to Gladney, which Moore had

doused with a household chemical—Raid—constituted evidence of Gladney’s attempt


                                            4
to traffic an unauthorized item or article containing a chemical into the prison that

would later be sold to an inmate for as much as $500 and ultimately smoked or eaten by

that inmate to get “high.”

       In his first ground, Gladney argues his due process rights were violated because

he was denied the right to call a witness to testify at his hearing. ECF 1 at 2. As an

initial matter, however, Gladney has not met the exhaustion requirement contained in

28 U.S.C. § 2254(b), as to this issue. To have exhausted his administrative remedies,

Gladney must have properly presented the issue at each administrative level. Moffat v.

Broyles, 288 F.3d 978, 981-82 (7th Cir. 2002). However, notwithstanding Gladney’s

failure to exhaust, the court may deny the claim on the merits. See 28 U.S.C. § 2254(b)(2)

(“[a]n application for a writ of habeas corpus may be denied on the merits,

notwithstanding the failure of the applicant to exhaust the remedies available in the

courts of the State”).

       Turning to the merits of his claim, a prisoner has a right to call witnesses and

present documentary evidence in a prison disciplinary proceeding. Wolff, 418 U.S. at

566. Gladney’s right to present evidence was satisfied. During his screening, Gladney

had the opportunity to request evidence in his defense. However, he never requested

any witnesses. ECF 5-4 at 1. To the extent Gladney claims he was never informed of

the identify of the person with whom he was trafficking, he is incorrect on that point.

The conduct report states that he was attempting to traffick with his girlfriend, Casey

Moore, whose name appears five times in the report. ECF 5-1 at 1. However, to the


                                             5
extent, Gladney may be referring to the identity of the offender referenced in the DHO’s

written summary of the phone calls between Gladney and Moore (ECF 5-3 at 1), he

never requested the identity of the offender. ECF 5-4 at 1. And because he spoke on the

phone with the offender, Gladney himself knew the offender’s identity. Therefore, even

if Gladney had timely requested witnesses and his request had been denied, that error

would have been harmless because there is no indication in the record how the

testimony of these two witnesses, who conspired with him to traffic contraband into the

prison, “might have aided [his] defense.” Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir.

2003).

         Furthermore, in his traverse, Gladney for the first time claims he requested the

audio recording of his phone conversation in which he “t[old] someone to traffic.” ECF

11 at 2. Inmates have a right to present relevant, exculpatory evidence in their defense.

Miller v. Duckworth, 963 F.3d 1002, 1005 (7th Cir. 1992). Exculpatory in this context

means evidence which “directly undermines the reliability of the evidence in the record

pointing to [the prisoner’s] guilt.” Meeks v. McBride, 81 F.3d 717, 720 (7th Cir. 1996).

Here, Gladney had a right to present relevant, exculpatory evidence, however, the

audio recordings of his phone conversations contain incriminating evidence. ECF 7 at

1-6. Given the context of the discussions between Gladney and Moore, there is nothing

in these phone conversations that are exculpatory or helpful to Gladney as they detail

his attempts to traffic unauthorized letters with chemicals sprayed on them into the

prison. Furthermore, the court has reviewed the transcripts of the recorded phone


                                              6
conversations and notes Gladney’s conversations are not exculpatory as they evidence

his participation in trafficking activities. Jeffries v. Neal, 737 Fed. Appx 791, 793 (7th Cir.

2018) (“our review of the internal-affairs file confirms that it contains no evidence

contradicting the hearing officer’s conclusion that Jeffries trafficked drugs.”).

       To the extent the DHO might have erred in not releasing the audio recordings of

Gladney’s phone conversations to him, that error was harmless. Here, the court notes

that while the DHO or prison officials could have possibly released the audio

recordings of the phone conversations to Gladney, he has not shown that the denial of

that evidence resulted in actual prejudice rather than harmless error. Piggie v. Cotton,

342 F.3d 660, 666 (7th Cir. 2003). Because Gladney participated in the phone

conversations, he was already aware of the contents of those conversations. In other

words, he has not shown that being able to review his own phone conversations would

have provided him with anymore information than what he had already known.

Therefore, Gladney’s first ground does not identify a basis for granting habeas corpus

relief. Rasheed-Bey v. Duckworth, 969 F.2d 357, 361 (7th Cir. 1992) (due process only

requires production of “exculpatory” evidence).

       In the second ground, Gladney asserts his due process rights were violated

because prison officials refused to chemically test the two-page letter he received from

his girlfriend. ECF 1 at 2, ECF 5-4 at 1. He claims the letter should have been tested to

find out what substance was on the letter. Id. However, the prison’s refusal to

chemically test the letter did not violate Gladney’s due process rights. “Prison


                                               7
disciplinary proceedings are not part of a criminal prosecution, and the full panoply of

rights due a defendant in such proceedings does not apply.” Wolff, 418 U.S. at 556.

While prisoners have a right to submit relevant exculpatory evidence, they do not have

the right to create evidence which does not already exist because “[p]rison officials must

have the necessary discretion to keep the hearing within reasonable limits.” Id. See also

Freitas v. Auger, 837 F.2d 806, 812 n.13 (8th Cir. 1988) (“Freitas was not entitled to a

polygraph examination . . . .”); Rhatigan v. Ward, 187 Fed. Appx. 889, 890-891 (10th Cir.

2006); and Arthur v. Ayers, 43 Fed. Appx. 56, 57 (9th Cir. 2002) (inmates were not

entitled to laboratory testing of substances). Furthermore, in the report of disciplinary

hearing, the DHO noted that since the chemical sprayed on the letter was a “look-a-

like” substance, it did not meet the criteria for testing. ECF 5-7 at 1. Therefore,

Gladney’s second ground does not identify a basis for granting habeas corpus relief

either.

          In his third ground, Gladney argues there was insufficient evidence for the DHO

to find him guilty of attempting to traffick contraband into the prison. ECF 1 at 3. In

assessing the sufficiency of the evidence, a conduct report alone can be enough to

support a finding of guilt. McPherson, 188 F.3d at 786. Such is the case here. In the

conduct report, Officer Stoll, who was investigating sprayed letters coming in through

the mail, documented his receipt of an envelope addressed to Gladney from Moore on

August 24, 2017. ECF 5-1 at 1. After opening the envelope, Officer Stoll found a two-

page letter which looked and smelled as if it had been sprayed with a chemical of some


                                              8
sort. Id. As part of his investigation, Officer Stoll listened to a number of phone calls

between Gladney and Moore and, in one conversation, he heard Moore suggest through

“code” that she would be sending Gladney sprayed mail. Id. Given Officer Stoll’s

conduct report documenting Gladney’s attempt to have Moore deliver an unauthorized

letter—doused in chemicals—into the prison facility, coupled with the multiple phone

calls evidencing Gladney’s and Moore’s attempts to traffic contraband into the prison,

there was more than “some evidence” for the DHO to find Gladney guilty of violating

offenses A-111 and A-113. While Gladney claimed he was never involved in trafficking

activities, the DHO was not required to credit or believe his story. McPherson, 188 F.3d

at 786 (the court is not “required to conduct an examination of the entire record,

independently assess witness credibility, or weigh the evidence.”). Therefore, the

DHO’s finding that Gladney was guilty was neither arbitrary nor unreasonable in light

of these facts.

       If Gladney wants to appeal this order, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case

could not be taken in good faith.

       For these reasons, Tony Gladney’s petition for writ of habeas corpus is DENIED.

The clerk is DIRECTED to close this case.




                                             9
SO ORDERED on December 14, 2018


                                        /s/ JON E. DEGUILIO
                                   JUDGE
                                   UNITED STATES DISTRICT COURT




                              10
